 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT- OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,
12                       Plaintiff,
13           v.                                         No. 2:08-cr-0093-KJM
14    CHARLES HEAD,
15                       Defendant.
16
      UNITED STATES OF AMERICA,
17                                                      No. 2:08-cr-0116-KJM
                         Plaintiff,
18
             v.                                         ORDER
19
      CHARLES HEAD,
20

21                       Defendant.

22

23                  Defendant Charles Head is a prisoner proceeding pro se with counsel appointed for

24   a limited purpose in two related cases: Case No. 2:08-cr-0093 and Case No. 2:08-cr-00116. The

25   court appointed counsel, Daniel Lars Olsen, for the limited purpose of assisting Head in obtaining

26   files from his former trial counsel in compliance with the rules in effect in Head’s federal

27   custodial facility and redacted to protect personal identifying information contained in the

28
                                                       1
 1   discovery. See Notice of CJA Appointment, ECF No. 16231 (ECF No. 885); Def.’s Response to
 2   Court’s Request, ECF No. 1632; Mot. for Clarification, ECF No. 1631. Mr. Olsen has now filed
 3   a motion to withdraw as limited appointment attorney on the basis that the task for which he was
 4   appointed has been completed. Mot. to Withdraw, ECF No. 1666 (ECF No. 912). The motion is
 5   based on an attached declaration from Mr. Olsen, which states “I was able to get a protective
 6   order in place and send Mr. Head a partially redacted copy of the one million pages of discovery.”
 7   Mot. to Withdraw at 1. The motion to withdraw is GRANTED.
 8                  IT IS SO ORDERED.
 9   DATED: November 13, 2019.
10

11
                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
            1
27            For ease of reference, the court cites to the docket entry in Case No. 08-cr-0093.
     Identical filings appear on the docket for Case No. 08-cr-00116 on the same dates. Where
28   necessary, the court notes the corresponding docket number for the latter case in parentheses.
                                                      2
